Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


Titan Oil & Gas Consultants, LLC,                     Appeal from the County Court at Law No.
Appellant                                             2 of Gregg County, Texas (Tr. Ct. No.
                                                      2019-979-CCL2). Opinion delivered by
No. 06-20-00026-CV         v.                         Justice Burgess, Chief Justice Morriss and
                                                      Justice Stevens participating.
David W. Willis and RigUp, Inc.,
Appellees


       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Titan Oil & Gas Consultants, LLC, pay all costs
incurred by reason of this appeal.


                                                      RENDERED NOVEMBER 24, 2020
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk